UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6665


ELIJAH SHANE CLARY,

                        Plaintiff – Appellant,

          v.

DR. JAMES STRICKLAND; NURSE JACKIE; NURSE DEBBIE; OFFICER
KIESHA MILES; OFFICER EDWARDS,

                        Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cv-00514-CCE-JEP)


Submitted:   September 23, 2014         Decided:   September 26, 2014


Before NIEMEYER and      GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Elijah Shane Clary, Appellant Pro Se. Jonathan Hopkins Dunlap,
Charles Houston Foppiano, BATTEN LEE, PLLC, Raleigh, North
Carolina; Andrew Allen Freeman, Charlot Frye Wood, BELL, DAVIS &
PITT, PA, Winston-Salem, North Carolina; William L. Hill, James
Demarest Secor, III, FRAZIER HILL & FURY, RLLP, Greensboro,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Elijah Shane Clary appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                      We

have     reviewed       the   record    and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    Clary v. Strickland, No. 1:13-cv-00514-CCE-JEP (M.D.N.C.

Mar. 18, 2014).           We dispense with oral argument because the

facts    and    legal    contentions    are   adequately   presented     in   the

materials      before    this   court   and   argument    would   not   aid   the

decisional process.



                                                                        AFFIRMED




                                         2